DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10th 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 US.C. 102 as being anticipated by Kortge et al. (US 20090170539 A1).
Regarding claim 1, Kortge et al. teaches a network for secured messaging (Abstract), comprising:
FIG. 1, vehicle 12) having a first node message sequence counter ([0006] Each vehicle in the fleet has a telematics unit and a vehicle data structure with a sequence counter stored thereon.); and
a second node (FIG. 1, call center 20)  having a second node message sequence counter ([0006] The call center has a central data structure with a plurality of sequence counters stored thereon, with each of the plurality of sequence counters being associated with an individual vehicle in the fleet and being maintained independently of the other sequence counters.) and
wherein the first node is configured to synchronize the first node message sequence counter based on the second node message sequence counter ([0041] Once a message is deemed to satisfy the consecutive window requirements, the vehicle sequence counter should be synchronized once again with the call center sequence counter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable by Kortge et al. (US 20090170539 A1) in view of King et al. (US 5345589 A).
Regarding claim 2, Kortge et al. teaches the system of claim 1, wherein the first node (FIG. 1, vehicle 12) is configured to identify that it is a rebooting node ([0040], If vehicle 12 happens to be in an area that has no cellular coverage and during that time call center 20 sends ten SMS messages to the vehicle that are not successfully received, the two sequence counters will become unsynchronized. When the vehicle reenters an area with cellular service and receives the next SMS message from the call center, that message would contain a call center sequence counter of `16` and would not be accepted because it falls outside of tolerance window 202; this is despite the fact that it is a legitimate message from call center 20.). 
In summary Kortge et al. teaches a node that is able to identify it is a rebooting node because the sequence counters become unsynchronized when the node is rebooting. De Laat et al. does not teach where the recovering node resets its respective counter to zero. Specifically, Kortge et al. does not teach and will reset the values of the first node message sequence counter to zero in response to identifying that it is rebooting.
King et al. teaches a node that resets their counters to zero whenever the node restarts. Specifically, King et al. teaches and will reset the values of the first node message sequence counter to zero in response to identifying that it is rebooting (Column 8, lines 54-56, Lastly, in practice, processor nodes are designed to reset the CTN counter to zero whenever a restart occurs within that node).
Kortge et al. and King et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate King’s counter to replace De Laat’s counter to improve the flexibility of Kortge’s system by introducing a minor system reset that will still maintain the system as a whole (King et al., Column 8, lines 57-58).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable by Kortge et al. (US 20090170539 A1) in view of King et al. (US 5345589 A), and in further view of De Laat et al. (US 20180183591 A1).

Regarding claim 3, Kortge et al. in view of King et al. teaches the system of claim 2. 
In summary, Kortge et al. in view of King et al. teaches a first node that is able to only receive messages from a second node. Kortge et al. and King et al. does not teach where the first node is able to send an initial multicast message that is able to request a counter from the second node after resetting its counter to zero upon rebooting. Specifically, Kortge et al. and King et al.do not teach the first node is configured to send an initial multicast message to the second node after resetting the values of the first node message sequence counter to zero.
De Laat et al. teaches a network node system with communicating network nodes that send counter synchronization request messages via a multicast protocol. Specifically, De Laat et al. teaches the first node (FIG. 1b network node 110) is configured to send an initial multicast message ([0072] In an embodiment, the network nodes in group 100 may be arranged for broadcast and/or multicast communication within group 100 … [0115] In an embodiment, in initialization mode counter manager 140 is arranged to send a counter synchronization request message to the network nodes in the group. In coordinator mode, the counter manager is arranged to send a counter synchronization message to the network nodes in the group upon receiving a counter synchronization request message, said counter synchronization message comprising a current value of the counter.) to the second node (FIG. 1b network node 112) after resetting the values of the first node message sequence King et al., Column 8, lines 54-56, Lastly, in practice, processor nodes are designed to reset the CTN counter to zero whenever a restart occurs within that node).
Kortge et al, King et al., and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate De Laat’s multicasting capability of a first node to request a counter from a second node into the communication network between Kortge’s vehicle and call center to improve the vehicle’s ability to send multicast messages to multiple call centers ([0072], De Laat et al.).

Regarding claim 4, Kortge et al. in view of King et al. teaches the system of claim 3.
In summary, Kortge et al. in view of King et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. and King et al. does not teach where the call center must set a time value after receiving a request message from the vehicle. Specifically, Kortge et al. and King et al.do not teach wherein the second node randomly generates a first time value unit after receiving the initial multicast message from the first node.
De Laat et al. teaches a second node that is able to receive an initial multicast message and setting a random time value after. Specifically De Laat et al. teaches wherein the second node (FIG. 1b, network node 112) randomly generates a first time value unit after receiving the initial multicast message ([0014] upon receiving a counter synchronization message, adjust the counter to a received counter value in the received counter synchronization message, and start a synchronization timeout period… [0103] In an embodiment, a random delay is added to timeout periods) from the first node (FIG. 1b, network node 110).
Kortge et al, King et al., and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate the time setting of De Laat’s second node into the Kortge’s call center to avoid network collisions ([0103], De Laat et al.).

Regarding claim 5, Kortge et al. in view of King et al. teaches the system of claim 4.
In summary, Kortge et al. in view of King et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. and King et al. does not teach where the call center must set a time value after receiving a request message from the vehicle and upon expiration of that time, send a response message containing a counter value. Specifically, Kortge et al. and King et al.do not teach wherein the second node generates a response message after expiration of the first time value unit, and wherein the response message includes the second node message sequence counter. 
De Laat et al. teaches a second node that is able send a response message after expiration of a time interval. Specifically, De Laat et al. teaches wherein the second node generates a response message after expiration of the first time value unit ([0015] upon expiry of the synchronization timeout period without receiving a counter synchronization message during the synchronization timeout period, switch the network node to coordinator mode, [0016] in coordinator mode: [0017] periodically send a counter synchronization message to the network nodes in the group), and wherein the response message includes the second node [0017], said counter synchronization message comprising a current value of the counter). 
Kortge et al, King et al., and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Kortge’s call center with De Laat’s second node to improve the call center’s capability of avoiding network collisions ([0103], De Laat et al.).

Regarding claim 6, Kortge et al. in view of King et al. teaches the system of claim 5.
In summary, Kortge et al. in view of King et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. and King et al. does not teach where the call center must send a response containing the counter to the vehicle. Specifically, Kortge et al. and King et al.do not teach wherein the second node sends the response message to the first node.
De Laat et al. teaches a second node that is able send a response message to a first node.
Specifically, De Laat et al. teaches wherein the second node (FIG. 1b, network node 112) sends the response message ([0015]…switch the network node to coordinator mode, [0016] in coordinator mode: [0017] periodically send a counter synchronization message to the network nodes in the group) to the first node (FIG. 1b, network node 110).
Kortge et al, King et al., and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Kortge’s call center with De Laat’s second node to improve [0012], De Laat et al.).

Regarding claim 7, Kortge et al. in view of King et al. teaches the system of claim 6, wherein the first node (FIG. 1, vehicle 12) updates the values of the first node message sequence counter with the values of the second node (FIG. 1, call center 20) message sequence counter ([0041] Once a message is deemed to satisfy the consecutive window requirements, the vehicle sequence counter should be synchronized once again with the call center sequence counter).

Claims 8, 11-18, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Kortge et al. (US 20090170539 A1) in view of De Laat et al. (US 20180183591 A1).

Regarding claim 8, Kortge et al. teaches a network system for secured messaging, comprising: 
a first network node (FIG. 1, vehicle 12)  having a first node message sequence counter ([0006] Each vehicle in the fleet has a telematics unit and a vehicle data structure with a sequence counter stored thereon.); 
a second node (FIG. 1, call center 20) having a second node message sequence counter ([0006] The call center has a central data structure with a plurality of sequence counters stored thereon, with each of the plurality of sequence counters being associated with an individual vehicle in the fleet and being maintained independently of the other sequence counters.); 
[0025] Other such accessible computers 18 can be … third party repository to or from which vehicle data or other information is provided, whether by communicating with the vehicle 12 or call center 20, or both).
wherein the first node is configured to synchronize the first node message sequence counter with the second node message sequence counter ([0041] Once a message is deemed to satisfy the consecutive window requirements, the vehicle sequence counter should be synchronized once again with the call center sequence counter). 
In summary, Kortge et al. teaches that the message sequence counter value of the vehicle is synchronized with the message sequence counter of the call center. Kortge et al. does not teach where the synchronization is done without the first node, second node, or both nodes receiving an updated session key. Specifically, Kortge et al. does not teach without the first node, the second node or both the first node and second node receiving an updated session key from the server.
De Laat et al. teaches a network node system where a first node is able to synchronize its message sequence counter with the message sequence counter of a second node using group key that is not updated. Specifically, De Laat et al. teaches without the first node, the second node or both the first node and second node receiving an updated session key from the server ([0081] The network nodes in group 100 may all have access to cryptographic key 152 through which they may verify an authentication token, e.g., a so-called group key. Knowledge of the group key proves membership of the group. Below we will further assume a symmetric group key, although it is noted that this is not necessary. The group key may be set in all the nodes of the group, e.g., by pre-programming the key in the nodes, or by provisioning the key using a point-to-point handshake authorization, say using the TLS protocol.).
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have modified Kortge’s server to include the distribution of a pre-programmed group key that does not need to update from De Laat’s system to improve Kortge’s system of not needing to re-key and instead using a key known to a particular group of nodes ([0081], De Laat et al.).

Regarding claim 11, Kortge teaches the system of claim 10.
In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach where the call center must set a time value after receiving a request message from the vehicle. Specifically, Kortge et al. does not teach wherein the second node randomly generates a first time value unit after receiving the initial multicast message from the first node.
De Laat et al. teaches a second node that is able to receive an initial multicast message and setting a random time value. Specifically De Laat et al. teaches wherein the second node (FIG. 1b, network node 112) randomly generates a first time value unit after receiving the initial multicast message ([0014] upon receiving a counter synchronization message, adjust the counter to a received counter value in the received counter synchronization message, and start a synchronization timeout period… [0103] In an embodiment, a random delay is added to timeout periods) from the first node (FIG. 1b, network node 110).
[0103], De Laat et al.).
Regarding claim 12, Kortge et al. teaches the system of claim 11.
In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. and King et al. does not teach where the vehicle must send a multicast request to the call center and the call center in return must send a response message containing a counter value. Specifically, Kortge et al. does not teach wherein the second node generates a first response message after expiration of the first time value unit, and wherein the response message includes the second node message sequence counter.
De Laat et al. teaches a second node that is able send a response message after expiration of a time interval. Specifically, De Laat et al. teaches wherein the second node generates a first response message after expiration of the first time value unit ([0015] upon expiry of the synchronization timeout period without receiving a counter synchronization message during the synchronization timeout period, switch the network node to coordinator mode, [0016] in coordinator mode: [0017] periodically send a counter synchronization message to the network nodes in the group), and wherein the response message includes the second node message sequence counter ([0017], said counter synchronization message comprising a current value of the counter). 
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It [0103], De Laat et al.).

Regarding claim 13, Kortge et al. teaches the system of claim 12.
In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach where there is potentially a third node where the vehicle and call center communicate with. Specifically, Kortge et al. does not teach further comprising a third node having a third node message sequence counter, wherein the first node sends the initial multicast message to the third node, and wherein the second node sends the first response message to the first node and the third node.
De Laat et al. teaches a third node that is able to communicate with first and second nodes. Specifically, De Laat et al. teaches further comprising a third node (FIG. 1b, network node 114) having a third node message sequence counter (FIG. 1a, counter 130), wherein the first node sends the initial multicast message to the third node ([0072] In an embodiment, the network nodes in group 100 may be arranged for broadcast and/or multicast communication within group 100 … [0115] In an embodiment, in initialization mode counter manager 140 is arranged to send a counter synchronization request message to the network nodes in the group. In coordinator mode, the counter manager is arranged to send a counter synchronization message to the network nodes in the group upon receiving a counter synchronization request message, said counter synchronization message comprising a current value of the counter.), and wherein the second node sends the first [0015]…switch the network node to coordinator mode, [0016] in coordinator mode: [0017] periodically send a counter synchronization message to the network nodes in the group).
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate De Laat’s third node into Kortge’s system to provide a second call center to provide flexibility of the multicast system to not limit the system on relying on just one call center to provide counter information to a vehicle. ([0072], De Laat et al.).

Regarding claim 14, Kortge et al. teaches the system of claim 13.
In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach where a third node other than the call center must set a time value after receiving a request message from the vehicle. Specifically, Kortge et al. does not teach wherein the third node randomly generates a second time value unit after receiving the initial multicast message from the first node.
De Laat et al. teaches a third node that is able to receive an initial multicast message and setting a random time value. Specifically De Laat et al. teaches wherein the third node (FIG. 1b, network node 114) randomly generates a second time value unit after receiving the initial multicast message ([0014] upon receiving a counter synchronization message, adjust the counter to a received counter value in the received counter synchronization message, and start a synchronization timeout period… [0103] In an embodiment, a random delay is added to timeout periods) from the first node (FIG. 1b, network node 110).
[0103], De Laat et al.).
Regarding claim 15, Kortge et al. teaches the system of claim 14.
 In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach where a third node updates its message sequence counter based on the message sequence counter of a second node. Specifically, Kortge et al. does not teach wherein the third node updates the values of the third node message sequence counter with the values of the second node message sequence counter.
De Laat et al. teaches a third node that is able to receive that is able to updates its counter based on a second node. Specifically De Laat et al. teaches wherein the third node (FIG. 1b, network node 114) updates the values of the third node message sequence counter with the values of the second node (FIG. 1b, network node 112) message sequence counter ([0013] in normal mode: [0014] upon receiving a counter synchronization message, adjust the counter to a received counter value in the received counter synchronization message).
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate De Laat’s third node into Kortge’s system to provide flexibility of the multicast system as to not limit the system to just relying on one call center to provide counter information to a vehicle. ([0072], De Laat et al.).

Regarding claim 16, Kortge et al. teaches the system of claim 15.
In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach a third node that responds with a multicast message after a unit of time containing counter information from itself and the second node. Specifically, Kortge et al. does not teach wherein the third node generates a second response message after expiration of the second time value unit, and wherein the second response message includes the values of the second node message sequence counter and the values of the third node message sequence counter.
De Laat et al. teaches a third node that is able send a response message after expiration of a time interval to all of the surrounding nodes in its network. Specifically, De Laat et al. teaches wherein the third node (FIG 1b, network node 114) generates a second response message after expiration of the second time value unit ([0015] upon expiry of the synchronization timeout period without receiving a counter synchronization message during the synchronization timeout period, switch the network node to coordinator mode, [0016] in coordinator mode: [0017] periodically send a counter synchronization message to the network nodes in the group), and wherein the second response message includes the values of the second node message sequence counter and the values of the third node message sequence counter ([0017], said counter synchronization message comprising a current value of the counter).
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate De Laat’s third node containing a first time value unit into the [0072], De Laat et al.).


	Regarding claim 17, Kortge et al. teaches the system of claim 16.
In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach a third node that sends a response containing the counter values from itself and call center to the vehicle. Specifically, Kortge et al. does not teach wherein the third node sends the second response message to the first node.
De Laat et al. teaches a third node that is able send a response message to a first node. Specifically, De Laat et al. teaches wherein the third node (FIG. 1b, network node 114) sends the second response message ([0015]…switch the network node to coordinator mode, [0016] in coordinator mode: [0017] periodically send a counter synchronization message to the network nodes in the group) to the first node (FIG. 1b, network node 110).
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate De Laat’s third node containing a first time value unit into the Kortge’s system to provide a third node such as a second call center to provide flexibility of the multicast system as to not limit the system to just relying on one call center to provide counter information to a vehicle ([0072], De Laat et al.).


Regarding claim 18, Kortge et al. teaches the system of claim 17.
 In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach where a vehicle updates its message sequence counter based on the message sequence counter of a third node other than the call center. Specifically, Kortge et al. does not teach wherein the first node updates the values of the first node message sequence counter with the values of the third node message sequence counter.
De Laat et al. teaches a third node from which the first node updates its counter with. Specifically De Laat et al. teaches wherein the first node (FIG. 1b, network node 110) updates the values of the first node message sequence counter with the values of the third node (FIG. 1b, network node 114) message sequence counter ([0013] in normal mode: [0014] upon receiving a counter synchronization message, adjust the counter to a received counter value in the received counter synchronization message).
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate De Laat’s third node into Kortge’s system to provide flexibility of the multicast system as to not limit the system to just relying on one call center to provide counter information to a vehicle ([0072], De Laat et al.).

Regarding claim 19, Kortge et al. teaches a method of synchronizing a node message sequence counter of a rebooting node of a plurality of nodes, the method comprising:
FIG. 1, vehicle 12), a second node (FIG. 1, call center 20); and synchronizing the node message sequence counter of the first node with the node message sequence counter of the second node ([0041] Once a message is deemed to satisfy the consecutive window requirements, the vehicle sequence counter should be synchronized once again with the call center sequence counter).
In summary, Kortge et al. teaches a vehicle that is able to synchronize its counter with the call center. Kortge et al. does not teach where the vehicle must send a multicast request to the call center and the call center in return must send a response message containing a counter value. Specifically, Kortge et al.does not teach outputting a multicast message to a plurality of nodes; and of the plurality of nodes sending its node message sequence counter to the first node; and wherein there is in response to receiving the multicast message. 
De Laat et al. teaches a second node out of plurality of nodes that is able to send a response message to a first node upon a multicast message request. Specifically, De Laat et al. teaches outputting a multicast message to a plurality of nodes ([0072] In an embodiment, the network nodes in group 100 may be arranged for broadcast and/or multicast communication within group 100.) and of the plurality of nodes sending its node message sequence counter to the first node; and wherein there is in response to receiving the multicast message ([0115] In coordinator mode, the counter manager is arranged to send a counter synchronization message to the network nodes in the group upon receiving a counter synchronization request message, said counter synchronization message comprising a current value of the counter.). 
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It [0072], De Laat et al.).

Regarding claim 20, Kortge et al. teaches the method of claim 19, wherein the first node is the rebooting node ([0040], If vehicle 12 happens to be in an area that has no cellular coverage and during that time call center 20 sends ten SMS messages to the vehicle that are not successfully received, the two sequence counters will become unsynchronized. When the vehicle reenters an area with cellular service and receives the next SMS message from the call center, that message would contain a call center sequence counter of `16` and would not be accepted because it falls outside of tolerance window 202; this is despite the fact that it is a legitimate message from call center 20.).
In summary, Kortge et al. teaches a vehicle that is establishing reconnection with a call center after leaving its cellular coverage for some time. Kortge et al. does not teach where the vehicle must send a multicast request to the call center upon reconnecting. Specifically, Kortge et al. does not teach and sends out the multicast message in response to rebooting. 
De Laat et al. teaches a first node that is able to send a multicast counter synchronization request message in response to rebooting. Specifically, De Laat et al. teaches and sends out the multicast message in response to rebooting [0115] In an embodiment, in initialization mode counter manager 140 is arranged to send a counter synchronization request message to the network nodes in the group. In coordinator mode, the counter manager is arranged to send a counter synchronization message to the network nodes in the group upon receiving a counter synchronization request message, said counter synchronization message comprising a current value of the counter.). 
Kortge et al. and De Laat et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Kortge’s vehicle with De Laat’s first node to send a multicast request message improve the vehicle’s ability to send multicast messages to perhaps multiple call centers ([0072], De Laat et al.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable by Kortge et al. (US 20090170539 A1) in view of De Laat et al. (US 20180183591 A1) and in further view of in view of King et al. (US 5345589 A).
Regarding claim 9, Kortge et al. in view of De Laat et al. teaches the system of claim 8, 
wherein the first node (Kortge et al., FIG. 1, vehicle 12) is configured to identify that it is a rebooting node (Kortge et al., [0040], If vehicle 12 happens to be in an area that has no cellular coverage and during that time call center 20 sends ten SMS messages to the vehicle that are not successfully received, the two sequence counters will become unsynchronized. When the vehicle reenters an area with cellular service and receives the next SMS message from the call center, that message would contain a call center sequence counter of `16` and would not be accepted because it falls outside of tolerance window 202; this is despite the fact that it is a legitimate message from call center 20.). 

King et al. teaches a node that resets their counters to zero whenever the node restarts. Specifically, King et al. teaches and will reset the values of the first node message sequence counter to zero in response to identifying that it is rebooting (Column 8, lines 54-56, Lastly, in practice, processor nodes are designed to reset the CTN counter to zero whenever a restart occurs within that node).
Kortge et al., De Laat et al. and King et al. are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate King’s counter to replace Kortge’s counter to improve the flexibility of Kortge’s system by introducing a minor system reset that will maintain the system as a whole (King et al., Column 8, lines 57-58).

Regarding claim 10, Kortge et al. in view of De Laat et al. teaches the system of claim 9. 
De Laat et al. further teaches, the first node (FIG. 1b network node 110) is configured to send an initial multicast message ([0072] In an embodiment, the network nodes in group 100 may be arranged for broadcast and/or multicast communication within group 100 … [0115] In an embodiment, in initialization mode counter manager 140 is arranged to send a counter synchronization request message to the network nodes in the group. In coordinator mode, the counter manager is arranged to send a counter synchronization message to the network nodes in the group upon receiving a counter synchronization request message, said counter synchronization message comprising a current value of the counter.) to the second node (FIG. 1b network node 112).
In summary, Kortge et al. in view of De Laat et al. teaches a first node that is able to only receive messages from a second node. Kortge et al. and De Laat et al. do not teach where the counter of the first node is set to zero when the first node is rebooting. Specifically, Kortge et al. and De Laat et al. do not teach after resetting the values of the first node message sequence counter to zero.
King et al. teaches after resetting the values of the first node message sequence counter to zero (King et al., Column 8, lines 54-56, Lastly, in practice, processor nodes are designed to reset the CTN counter to zero whenever a restart occurs within that node).
Kortge et al., De Laat et al., and King et al., are considered to be analogous to the claimed invention because they are in the same field of exchanging messages between communication nodes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate King’s counter to replace De Laat’s counter to improve the flexibility of Kortge’s system by introducing a minor system reset that will maintain the system as a whole (King et al., Column 8, lines 57-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Flajslik et al. (US 20170093731 A1) teaches a system of computing nodes for round trip estimation that generates message queues.
Lin (US 20190280879 A1) teaches method or requesting nodes in a network to send their sequence message number through broadcasting.
Engel et al. (US 20040177213 A1) a communication system with two nodes with message sequence counters stored in memory. In the event a node reboots, a higher counter value is set for that node such that the other node resynchronizes its counter value with the rebooting node. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LAM whose telephone number is (571)-272-1474. The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on (571)-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
272-1000.
/B.L./
Examiner, Art Unit 2115




/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115